DETAILED ACTION

The present application (Application No. 17/584,016) is being examined under the pre-AIA  first to invent provisions.
This Office action is in reply to filing dated 25 January, 2022.
This Application is a continuation of Application No. 16/294,892, now abandoned.
All claims in the instant case are drawn to the same invention claimed in the earlier 16/294,892 application, and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. In particular, claims 1-13, 15-21 and 22-25 of the instant 17/584,016 application are respectively the same as claims 1-13, 15-21 and 22-25 in the parent case 16/294,892 filed on 03/06/2019, which have already been rejected in the rejection sent out 12/17/2019. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Status of Claims

Claims 1-25, are currently pending and addressed below.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25, are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (US 2012/0078745) (hereinafter “Han87458745”) in view of Lind5 et al. (US 2007/0135209) (hereinafter “Lind5209”), and further in view of Muir2286 et al. (US 2007/0032286) (hereinafter “Muir2286”).
Han87458745 incorporates by reference Werner et al. (US 2011/0153446) (hereinafter “Werner3446”), which has also been cited by the Examiner.

Regarding claims 1, 4, 6, Han87458745 discloses: 
Electronic auction systems and methods, wherein one or more users (first user, second user) using a user communication device purchase bids (primary bids) which allows each user to bid on one or more items (first item, second item) in a “primary” type auction  (see at least Han87458745, Fig. 1-2, 6, par. [0021-0023], [0034], [0060], [0071]) (a request to purchase a first quantity of electronic bids for use in at least one electronic auction) (enabling, by the at least one computer processor, the first user to place the bid on the first item). Web browser application (web browser interface) for displaying auction data and secondary bid data according to the steps of the method (see at least Han87458745, Fig. 1, par. [0027-0029]). Primary bids’ account of each user (see at least Han87458745, Fig. 1-2, 6, par. [0017-0018], [0021-0023], [0025], [0034], [0058-0060]) (allocating, by the at least one computer processor, the first quantity of electronic bids to an account associated with the first user). Awarding “secondary bids” to each user when bidding in a primary auction, wherein the number of secondary bids awarded to said user are proportional to the number of primary bids used in the primary auction, and wherein secondary bids or secondary bid rewards can be used to participate in a raffle (c)(first quantity of electronic sweepstakes entries) (second quantity of electronic sweepstakes entries), which is a type of lottery game or sweepstake where the winner sweeps all the stakes (see at least Han87458745, Fig. 6, par. [0021-0023], [0041], [0061]) (allocating, by the at least one processor, a first quantity of electronic sweepstakes entries to the first user account).
System comprising computing devices, servers, memory, computer readable media, interfaces, and software instructions that enable the system to execute the steps of the method over network communications (see at least Han87458745, Fig. 1, 6, par. [0017-0030], [0056-0061]). (processor) (memory) (computer readable media)
Han87458745 does not appear to explicitly disclose: 
(receiving, by the at least one computer processor, a request, from the first user, to place a bid on a first item available in the at least one electronic auction). 
(displaying, simultaneously, by the at least one computer processor, the at least one electronic auction and the result of the at least one electronic sweepstakes entry in association with an entertaining display). 
(enabling, by at least one computer processor, the result of the at least one electronic sweepstakes entry to be revealed).
However Lind5209 discloses: Sweepstakes systems and methods for awarding sweepstakes entries to one or more users (first user, second user) in response of said user/s having performed a purchase, wherein sweepstakes players are provided the ability to reveal their sweepstakes results in a number of game formats via reveal stations, wherein users initiate sweepstakes results reveal requests, and wherein sweepstakes results are accordingly displayed to the users in a number of game formats via reveal stations (see at least Lind5209, Abstract, par. [0004], [0012-0016]). Further, once the results have been revealed to the one or more users (sweepstakes players), said user/s (first user, second user) is/are “enabled” to reveal said results (reveal the result of the at least one electronic sweepstakes entry).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Han8745 of awarding a proportional quantity of sweepstakes entries to a user when said user makes a purchase (i.e. user purchases primary bids) to include the feature as taught in Lind5209 of revealing a result of at least one of the first quantity of electronic sweepstakes entries; and Enabling, by at least one processor, the first user to reveal the result of the at least one electronic sweepstakes entry. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in this way, since revealing the sweepstakes results entices participation in the system, even more so when the sweepstakes results are revealed in the context of a game, and further the system would serve no purpose if the results are not revealed.
Han8745 does not appear to explicitly disclose: (wherein the first user must place at least one bid on the first item prior to each request by the first user to reveal one of said first quantity of electronic sweepstakes entries).
However, in Han8745 there is a secondary “bonus” enticement triggered by a user’s participation in a main activity. The main activity is an auction, in the context of which a user/participant buys auction bids, and the secondary “bonus” activity resulting from purchase of auction bids by a user/participant is the assignment of raffle (e.g., sweepstake) entries to said user/participant. Further, in Lind5209 there is a secondary “bonus” enticement triggered by a user’s participation in a main activity. The main activity is a purchase transaction by a user/participant buys auction bids, and the secondary “bonus” activity resulting from a purchase transaction by a user/participant, is the assignment of sweepstakes entries to said user/participant. Han8745 is silent about reveal requests by user/participants, but Lind5209 teaches reveal requests by user/participants, and further Lind5209 teaches different fashions for entering a reveal request (see at least Lind5209, Abstract, par. [0072]). The combination of Han8745 in view of Lind5209 teaches awarding “at least” one sweepstake entry as a result of placing bids (one or more bids) and different fashions for entering a reveal request for a first quantity of electronic sweepstakes entries. It is noted, however, that the triggering logic steps for awarding sweepstake entries in Han8745 and Lind5209 do not change with the particular purchase transaction (e.g., purchase of bids or purchase of a product) or with the number of purchase transactions. In particular, the steps of the method in Han8745 for awarding sweepstake entries does not change with the particular number of bids, and the steps of the method in Lind5209 for revealing sweepstake entries does not change with the particular number of purchase transactions. 
Han8745 teaches (see at least Han8745, par. [0004]) that: “a need exists for methods and apparatus that provide a benefit to a bidder who is not awarded an item in an auction”. Further, the Examiner understands that there are only three possible ways for revealing a first quantity of electronic sweepstakes entries resulting from bids (a finite number of outcomes): (i) revealing a first quantity of electronic sweepstakes entries as a result of a bid on a first item, (ii) revealing a first quantity of electronic sweepstakes entries as a result of a bid on a first item possibly in combination with other items; and (iii) revealing a first quantity of electronic sweepstakes entries as a result of a bid on one or more items excluding a first item.
Accordingly, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention to expand the system of Han8745 in view of Lind5209, to include the second scenario above “wherein the first user must place a bid on the first item for each request by the first user to reveal one of said first quantity of electronic sweepstakes entries”. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in view of Lind5209 in this way since second scenario above is one of a finite number of identified, predictable potential solutions (different manners of revealing a first quantity of electronic sweepstakes entries as a result of a bids) to the recognized need of providing a benefit to a bidder who is not awarded an item in an auction, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Han8745 does not appear to explicitly disclose: (displaying, simultaneously, by the at least one computer processor, the at least one electronic auction and the result of the at least one electronic sweepstakes entry in association with an entertaining display).
However Muir2286 discloses: Gaming apparatus and method comprising a base game, possibly a secondary game and one or more auctions, comprising a gaming interface (entertaining display) which enables interactivity between all three applications and which simultaneously displays status information of one or more ongoing auctions and gaming results, wherein gaming results (points or credits) can be applied towards bidding in one or more auctions (see at least Muir2286, Fig. 1A-1B, 4-5, 7, par. [0015], [0044-0048], [0072-0073], [0089], [0093], [0103-0107], [0116], [0121], [0124]). Auction related features may be integrated with game play on the gaming device 104, and there can be a primary and a secondary display on said gaming device auctions (see at least Muir2286, Fig. 1A-1B, 4-5, 7, par. [0015], [0044-0048], [0089], [0093], [0104]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the web browser interface in the system of Han8745; in view of the sweepstakes’ awarding features representative of gaming activity and results of the system of Lind5209 and its functionality for displaying the result of the at least one electronic sweepstakes entry in association with an entertaining display; to include the feature as taught in Muir2286 of displaying auction data and game results data over a common gaming interface (entertaining display). One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in view of Lind5209 in this way, since using gaming results data interactively in combination with auction data and participation, and simultaneously displaying said auction and gaming data to enable said interactivity entices participation in the system even more tHan8745 in the system of just Han8745 in view of Lind5209.
Han8745 does not appear to explicitly disclose: (ending the at least one electronic auction after a maximum number of bids has been accepted).
However Muir2286 discloses: Auction system comprising auction duration criteria, including ending the auction after a maximum number of bids have been received (see at least Muir2286, Fig. 7, par. [0142]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Han8745 in view of Lind5209; to include the feature as taught in Muir2286 of ending the auction after a maximum number of bids. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in view of Lind5209 in this way, since a maximum number of bids is one practical and logical mecHan8745ism for defining a duration of an auction which sets a limit on the data processing load that the auction system needs to bear.

Regarding claim 2, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claim 1 as per above rejection statement, including associating “secondary bids” with contest entries (i.e. a raffle).
Han8745 further discloses: (wherein the first quantity of electronic sweepstakes entries are based on the first quantity of purchased electronic bids). Awarding “secondary bids” to a user when bidding in a primary auction, wherein the number of secondary bids awarded to said user are proportional to the number of primary bids used in the primary auction, (see at least Han8745, par. [0022]).

Regarding claim 3, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claim 1 as per above rejection statement, including associating “secondary bids” with contest entries (i.e. a raffle).
Han8745 further discloses: (wherein each one of the first quantity of electronic bids is equal to a predetermined amount of money). (see at least Han8745, par. [0021-0023]).

Regarding claim 5, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claims 1 and 4 as per above rejection statement.
Han8745 does not appear to explicitly disclose: (displaying the result in a form that resembles the reels of a slot machine). However Lind5209 discloses: Systems and methods for conducting a sweepstakes, and displaying sweepstakes results, wherein sweepstakes results can be presented (revealed and displayed) to the users in a number of game formats via reveal stations (see at least Lind5209, Abstract, par. [0004], [0012-0016]), and wherein sweepstakes results can be particularly presented in association with a simulated reel machine reveal stations (see at least Lind5209, Fig. 9, par. [0010], [0053], [0073], [0093]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Han8745 to include the feature as taught in Lind5209 of revealing and displaying the result in a form that resembles the reels of a slot machine. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in this way, since revealing the sweepstakes results in the context of a slot machine game makes the presentation more exciting and appealing so that it entices participation in the system.

Regarding claims 7-9, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claim 1 as per the above rejection statement, including: electronic auction systems and methods, wherein one or more users (first user, second user) purchases bids (primary bids) which allows the user to bid on one or more items (first item, second item) in a “primary” type auction, wherein said purchased bids are allocated to an account associated with each user, and wherein as a result of purchasing said bids each the user is awarded a quantity of “secondary bid” rewards which is proportional to the quantity of purchased bids. 
Further, a person of ordinary skill in the art would understand that the steps of this process iteration of: (i) purchasing bids, (ii) allocating bids to a user account and (iii) awarding “secondary bid” rewards, are meant to be repeated for different users and/or for different items and/or different times for a same user, and to take place each time independently of previous instances of similar process iterations, since in doing so neither the system components nor the steps of the method change and there is no suggestion nor reason to suggest in Han8745 or Lind5209 that the steps of the method are meant to be performed one time which would be a useless, inefficient and very expensive business proposition. (receiving, from a second user, a request to purchase a second quantity of electronic bids for use in at least one electronic auction) (allocating the second quantity of electronic bids to an account associated with the second user) (allocating a second quantity of electronic sweepstakes entries to the account associated with the second user, wherein the second quantity of sweepstakes entries is based on the second quantity of purchased electronic bids)
Accordingly, a person of ordinary skill in the art would understand that in the system of Han8745, the functionality to bid in an auction is likewise meant to be repeated for different users and/or for different items and/or different times for a same user, and to take place each time independently of previous instances of similar execution of said bidding step, since in doing so the system components and the steps of the method remain unchanged. (receiving a request, from the second user, to place a bid on a second item available in the at least one electronic auction) (enabling the second user to place the bid on the second item).
Likewise, a person of ordinary skill in the art would understand that the bidding functionality in the system of Han8745 encompasses bidding in an auction for items that are the same, since the system components and the steps of the method do not change whether a first and a second auctionable item are the same or different and there is no suggestion to the contrary nor reason to suggest in Han8745 or Lind5209 (the first item and the second item are the same).

Regarding claims 10-11, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claims 1 and 7-8 as per the above rejection statement, including: Receiving a request, from the first user, to reveal a result of at least one of the first quantity of electronic sweepstakes entries; and Enabling, by at least one processor, the first user to reveal the result of the at least one electronic sweepstakes entry.
Further, since there is no functional distinction in either the system of Han8745 or the system of Lind5209 between a first or a second user and/or between a first and a second quantity of electronic sweepstakes entries, then the system components and the steps of the method remain the same in association with any said first or second user and/or any said first or second quantity of electronic sweepstakes entries, therefore, a person of ordinary skill in the art would understand that the teaching of the system of Han8745 in view of Lind5209 encompasses: (receiving a request, from the second user, to reveal a result of at least one of the second quantity of electronic sweepstakes entries, and enabling the second user to reveal the result of the at least one of the second quantity of electronic sweepstakes entries).
Likewise a person of ordinary skill in the art would understand that the teaching of the system of Han8745 in view of Lind5209 encompasses: (displaying, to the second user, the result of the at least one sweepstakes entry).

Regarding claims 12-13, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claims 1 and 7-8 as per above rejection statement.
Han8745 discloses: Electronic auction systems and methods, wherein one or more users (first user, second user) communicate over the network with a host device (auction server) to purchase bids (primary bids) which allows each user to bid on one or more items (first item, second item) in a “primary” type auction (see at least Han8745, Fig. 1, 6, par. [0017-0030], [0056-0061]). User communication device comprising an interface and a display for displaying auction results and data, in communication over the network (i.e. internet) (internet) with a central host device (auction server) (plurality of networked terminals) (see at least Han8745, Fig. 1, 6, par. [0017-0030], [0056-0061]) (first user and the second user access the electronic auctions… through a plurality of networked terminals).
Awarding “secondary bid rewards to a user which can be used to participate in a raffle, but is silent about how to access said raffle, such that Han8745 does not appear to explicitly disclose: 
(first user and the second user access the electronic sweepstakes through a plurality of networked terminals).
(the terminals are sweepstakes terminals that are operatively coupled to at least one central server).
However Lind5209 discloses: Users gain access to their electronic sweepstakes account data via reveal station in communication via a network with a central host system (see at least Lind5209, Fig. 1, 3, par. [0037-0044], [0052-0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Han8745 to include the feature as taught in Lind5209 of accessing the electronic sweepstakes through a plurality of networked terminals. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in this way, since networked communications is a fast, and accurate digital communication mode.

Regarding claim 14, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claims 1 and 3 as per above rejection statement.
Han8745 further discloses: Losing bidders are provided the option to purchase the product they were bidding upon at retail price, minus the value of their bids (see at least Werner3446, par. [0011-0012], [0026], [0034]).

Regarding claims 15, 22-25, Han8745 discloses: 
Electronic auction systems and methods, wherein one or more users (first user, second user) using a user communication device purchase/s bids (primary bids) which allows each user to bid on one or more items (first item, second item) in a “primary” type auction  (see at least Han8745, Fig. 1-2, 6, par. [0021-0023], [0034], [0060], [0071]) (request to purchase a first quantity of electronic bids for use in at least one electronic auction) (enabling, by at least one processor, the first user to place the bid on the first item). Web browser application (web browser interface) for displaying auction data and secondary bid data according to the steps of the method (see at least Han8745, Fig. 1, par. [0027-0029]). Primary bids’ account of each user (see at least Han8745, Fig. 1-2, 6, par. [0017-0018], [0021-0023], [0025], [0034], [0058-0060]) (allocating, by at least one processor, the first quantity of electronic bids to an account associated with the first user). Awarding “secondary bids” automatically to each user when bidding but not winning in a primary auction, wherein the number of secondary bids awarded to said user are proportional to the number of primary bids used in the primary auction, and wherein secondary bids or secondary bid rewards can be used to participate in a raffle (first quantity of electronic sweepstakes entries, second quantity of electronic sweepstakes entries), which is a type of lottery game or sweepstake where the winner sweeps all the stakes (see at least Han8745, Fig. 6, par. [0021-0023], [0041], [0061]) (allocating, by at least one processor, a first quantity of electronic sweepstakes entries to the first user account) (wherein at least one of the first quantity of bids is automatically placed on behalf of the first user when the first user is not the high bidder on the first item) (a means for enabling automatic placement of a bid on a first item up for auction at an electronic auction when the first user is not the high bidder on the first item) (the first quantity of sweepstakes entries is proportional to the first quantity of purchases bids).
System comprising computing devices, servers, memory, computer readable media, interfaces, and software instructions that enable the system to execute the steps of the method over network communications (see at least Han8745, Fig. 1, 6, par. [0017-0030], [0056-0061]). (processor) (memory) (computer readable media).
Han8745 does not appear to explicitly disclose: 
(receive, from the first user, a request to reveal a result of at least one of the first quantity of sweepstakes entries).
(the result of the at least one of the first quantity of sweepstakes entries to be revealed during bidding of the at least one electronic auction).
(a means for enabling a result of at least one of the first quantity of sweepstakes entries to be revealed).
However Lind5209 discloses: Sweepstakes systems and methods for awarding sweepstakes entries to one or more users (first user, second user) in response of said user/s having performed a purchase, wherein sweepstakes players are provided the ability to reveal their sweepstakes results in a number of game formats via reveal stations, wherein users initiate sweepstakes results reveal requests, and wherein sweepstakes results are accordingly displayed to the users in a number of game formats via reveal stations (see at least Lind5209, Abstract, par. [0004], [0012-0016]). Further, once the results have been revealed to the one or more users (sweepstakes players), said user/s (first user, second user) is/are “enabled” to reveal said results (reveal the result of the at least one electronic sweepstakes entry).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Han8745 of awarding a proportional quantity of sweepstakes entries to a user when said user makes a purchase (i.e. user purchases primary bids) to include the feature as taught in Lind5209 of revealing a result of at least one of the first quantity of electronic sweepstakes entries; and Enabling, by at least one processor, the first user to reveal the result of the at least one electronic sweepstakes entry. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in this way, since revealing the sweepstakes results entices participation in the system, even more so when the sweepstakes results are revealed in the context of a game, and further the system would serve no purpose if the results are not revealed.
Han8745 does not appear to explicitly disclose: (wherein the first user may request reveal of one of the first quantity of sweepstakes entries for each one bid used). 
However in Han8745 there is a secondary “bonus” enticement triggered by a user’s participation in a main activity. The main activity is an auction, in the context of which a user/participant buys auction bids, and the secondary “bonus” activity resulting from purchase of auction bids by a user/participant is the assignment of raffle (e.g., sweepstake) entries to said user/participant. Further, in Lind5209 there is a secondary “bonus” enticement triggered by a user’s participation in a main activity. The main activity is a purchase transaction by a user/participant buys auction bids, and the secondary “bonus” activity resulting from a purchase transaction by a user/participant, is the assignment of sweepstakes entries to said user/participant. Han8745 is silent about reveal requests by user/participants, but Lind5209 teaches reveal requests by user/participants, and further Lind5209 teaches different fashions for entering a reveal request (see at least Lind5209, Abstract, par. [0072]). The combination of Han8745 in view of Lind5209 teaches awarding “at least” one sweepstake entry as a result of placing bids (one or more bids) and different fashions for entering a reveal request for a first quantity of electronic sweepstakes entries. It is noted, however, that the triggering logic steps for awarding sweepstake entries in Han8745 and Lind5209 do not change with the particular purchase transaction (e.g., purchase of bids or purchase of a product) or with the number of purchase transactions. In particular, the steps of the method in Han8745 for awarding sweepstake entries do not change with the particular number of bids, and the steps of the method in Lind5209 for revealing sweepstake entries does not change with the particular number of purchase transactions. Han8745 teaches (see at least Han8745, par. [0004]) that: “a need exists for methods and apparatus that provide a benefit to a bidder who is not awarded an item in an auction”. Further, the Examiner understands that there are only three possible ways for revealing a first quantity of electronic sweepstakes entries resulting from bids (a finite number of outcomes): (i) revealing a first quantity of electronic sweepstakes entries as a result of a bid on a first item, (ii) revealing a first quantity of electronic sweepstakes entries as a result of a bid on a first item possibly in combination with other items; and (iii) revealing a first quantity of electronic sweepstakes entries as a result of a bid on one or more items excluding a first item.
Accordingly, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention to expand the system of Han8745 in view of Lind5209, to include the second scenario above “wherein the first user must place a bid on the first item for each request by the first user to reveal one of said first quantity of electronic sweepstakes entries”. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in view of Lind5209 in this way since second scenario above is one of a finite number of identified, predictable potential solutions (different manners of revealing a first quantity of electronic sweepstakes entries as a result of a bids) to the recognized need of providing a benefit to a bidder who is not awarded an item in an auction, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Han8745 does not appear to explicitly disclose: 
(enable the display of the result in association with an entertaining display, on the same display as the auction of the item).
(a means for displaying, simultaneously, the at least one electronic auction and the result of the at least one electronic sweepstakes entry in association with an entertaining display).
However Muir2286 discloses: Gaming apparatus and method comprising a base game, possibly a secondary game and one or more auctions, comprising a gaming interface (entertaining display) which enables interactivity between all three applications and which simultaneously displays status information of one or more ongoing auctions and gaming results, wherein gaming results (points or credits) can be applied towards bidding in one or more auctions (see at least Muir2286, Fig. 1A-1B, 4-5, 7, par. [0015], [0044-0048], [0072-0073], [0089], [0093], [0103-0107], [0116], [0121], [0124]). Auction related features may be integrated with game play on the gaming device 104, and there can be a primary and a secondary display on said gaming device auctions (see at least Muir2286, Fig. 1A-1B, 4-5, 7, par. [0015], [0044-0048], [0089], [0093], [0104]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the web browser interface in the system of Han8745; in view of the sweepstakes’ awarding features representative of gaming activity and results of the system of Lind5209 and its functionality for displaying the result of the at least one electronic sweepstakes entry in association with an entertaining display; to include the feature as taught in Muir2286 of displaying auction data and game results data over a common gaming interface (entertaining display). One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in view of Lind5209 in this way, since using gaming results data interactively in combination with auction data and participation, and simultaneously displaying said auction and gaming data to enable said interactivity entices participation in the system even more tHan8745 in the system of just Han8745 in view of Lind5209.
Han8745 does not appear to explicitly disclose: 
(end the at least one electronic auction after a predetermined number of bids has been received).
(a means for ending the at least one electronic auction after a maximum number of bids has been accepted, wherein the maximum number is hidden from the first user).
However Muir2286 discloses: Auction system comprising auction duration criteria, including ending the auction after a maximum number of bids have been received (see at least Muir2286, Fig. 7, par. [0142]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Han8745 in view of Lind5209; to include the feature as taught in Muir2286 of ending the auction after a maximum number of bids. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in view of Lind5209 in this way, since a maximum number of bids is one practical and logical mecHan8745ism for defining a duration of an auction which sets a limit on the data processing load that the auction system needs to bear.

Regarding claims 16-17, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claim 15 as per above rejection statement, including associating “secondary bids” with contest entries (i.e. a raffle), and allocating a first quantity of sweepstakes entries to a first user.
Han8745 further discloses: Awarding “secondary bids” to a user upon using primary bids for bidding in a primary auction, wherein the number of secondary bids awarded to said user are proportional to the number of primary bids used in the primary auction (see at least Han8745, par. [0022]). Further, secondary bids are awarded proportionally to the number of primary bids used regardless of whether a user still possesses additional primary bids.

Regarding claims 18-19, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claim 15 as per above rejection statement.
Han8745 further discloses: User communication device comprising an interface and a display for displaying auction results and data, in communication over the network (i.e. internet) (internet) with a central host device (auction server) (plurality of networked terminals), wherein said one or more users purchase bids (primary bids) which allows each user to bid on one or more items (first item, second item) in a “primary” type auction (see at least Han8745, Fig. 1, 6, par. [0017-0031], [0056-0061]) (terminals operatively coupled to the at least one processor over a network, wherein one of the plurality of terminals is configured to receive the request to purchase the first quantity of bids from the first user and transmit the request to the at least one processor).

Regarding claim 20, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claim 15 as per above rejection statement.
Han8745 does not appear to explicitly disclose: (displaying the result in a form that resembles the reels of a slot machine). However Lind5209 discloses: Systems and methods for conducting a sweepstakes, and displaying sweepstakes results, wherein sweepstakes results can be presented (revealed and displayed) to the users in a number of game formats via reveal stations (see at least Lind5209, Abstract, par. [0004], [0012-0016]), and wherein sweepstakes results can be particularly presented in association with a simulated reel machine reveal stations (see at least Lind5209, Fig. 9, par. [0010], [0053], [0073], [0093]). It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the system of Han8745 to include the feature as taught in Lind5209 of revealing and displaying the result in a form that resembles the reels of a slot machine. One of ordinary skill in the art at the time of the invention would have been motivated to expand the system of Han8745 in this way, since revealing the sweepstakes results in the context of a slot machine game makes the presentation more exciting and appealing so that it entices participation in the system.

Regarding claim 21, Han8745 in view of Lind5209 and Muir2286 discloses: All the limitations of claim 15 as per above rejection statement, including: Revealing a result for one of the first quantity of sweepstakes entries for each respective bid submitted by the first user
Further, since there is no functional distinction in the system of Lind5209 between revealing a first sweepstakes entry result or a plurality of sweepstakes entries results, provided there are sweepstakes entries associated with a given user, then the system components and the steps of the method are the same in association with any number of sweepstakes entries results as long as there are pending sweepstakes entries associated with a said given user, therefore, a person of ordinary skill in the art would understand that the teaching of the system of Han8745 in view of Lind5209 encompasses: (reveal a result for one of the first quantity of sweepstakes entries for each respective bid submitted by the first user until the first quantity of sweepstakes entries is depleted).


Conclusion

Accordingly THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm  teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681